Case 2:20-cv-00489-EFB Document 5 Filed 03/18/20 Page 1 of 2

 

L MATING Wf) Munice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= LY Clay Bouk Road MAR r 7070
-Faurbeld “CA 94933 elt CEL EE

a PHONE © (415) 322-0492 rm

5 FAL (4I5) 4bb- 432)

l | alto poy ject ushcotoral IL org

ti

% WNITEN STATES QsTRICT COURT

4

lo FOR THE EASTERN DISTRICT OF CALIFORUIA

im

2 MATTHEW MULLER, etal. Lose hbo, 2+ 20-cv- Y64-FEB

B _

He Plawitts, | MOTION FoR VOLUNTARY

bs NiSMisSAL WITHOUT

Ib V PRETUMICE

[F.

IK | Ou) oF SOA, ef al.

(1

b. Defendants ,

a)

 

 

dl : COME pe Pach Meth how Muller awl Huet ty and

 

 

MOVE The Cou} tod casas the shat matter without prejudlu,

 

 

hake as Flow

 

 

 

Oy Mach 5 2020. te complaint sual the matter

 

 

4

— —”

 

 

 

Pawn FES’ MOT. To MisMisG
Case 2:20-cv-00489-EFB Document 5 Filed 03/18/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

  

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

to WA
holler betore the Gourk,
4 Morel 4 2020 Wie thy Lot da Ov) which Bo ttle could
includ t q Cali G rwig gout nenk daa closws that alo reloted ty
| ALL eS5. \y court i cules, Platt Vad fi Led ay aclu hari dai
(| Lo vest Vt. remedtec, but had tot flowed ih wit C1 cout pukiog
IZ ancl hack uO teat ty do 50 until the fecent fio iy chau
by
4 : 4 A retoceced in @ AS, Manoatuent datewtat {I filed ih he
51 compla‘us | : 4
\b tke \aartation’ duvtod ‘ sa that Gig Placed fe have deter Wii ‘ued
7 | ¢\ wt i g Nuwctive, elit hee
IS cout i i as ate court with Super, visor aul ~
q hus pases ot acess ty court ue.
D wo |
o 3 WHEREFORE te Court chou ‘ lai its” vedues
Zt Asics fas vate without prejudice.

 

 

0 z Repost ub subowuted

 

ot
25 NL March 15 2020 Sugaed op Sigal:

2b

Mathew Mu llee bo Se Hue tbe fe Ge

|

 

PLAWTIFES’ MOT. To Dishuss -2?-
